EXHIBIT 10.01

 

INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (this “Agreement”) is made as of _____________ by
and between SCANA Corporation, a South Carolina corporation (the “Corporation”),
and ______________ (“Indemnitee”).

 

RECITALS

 

WHEREAS, Indemnitee is a director and/or officer of the Corporation and/or is
serving at the request of the Corporation as an director and/or officer of one
or more of the Corporation’s subsidiaries, and in that capacity, is performing
valuable services for the Corporation; and

 

WHEREAS, the South Carolina Business Corporation Act of 1988, as amended (the
“Act”), provides for indemnification of directors, officers, employees and
agents of a corporation under certain conditions; and

 

WHEREAS, the Corporation’s Board of Directors (the “Board”) has evaluated the
sufficiency of liability insurance and the statutory indemnification provided by
the Act as to their adequacy to protect such persons against the various legal
risks and potential liabilities associated with the performance of their duties,
and the Board has concluded that such insurance and statutory indemnification
may not be adequate protection to such persons; and

 

WHEREAS, the Board has determined, after due consideration of the terms of this
Agreement and the various other options available to the Corporation, that this
Agreement is reasonable and prudent and in the best interests of the
Corporation;

 

NOW, THEREFORE, in consideration of the foregoing premises and the covenants
contained herein, the Corporation and Indemnitee do hereby covenant and agree as
follows:

 

1.             Services to the Corporation.  Indemnitee will continue to serve
as a director and/or officer of the Corporation and/or one or more of the
Corporation’s subsidiaries until Indemnitee’s successor is duly elected and
qualified or appointed or until Indemnitee’s earlier resignation, removal or
death.  If Indemnitee is also an employee of the Corporation or any of its
subsidiaries, nothing herein shall change Indemnitee’s status as an employee of
the Corporation or such subsidiary, and nothing contained in this Agreement is
intended to create in Indemnitee any right to continued employment.

 

2.             Definitions.  As used in this Agreement:

 

(a)           “Covered Capacity” means present or former status as a director,
officer, employee or agent of the Corporation or as a director, officer,
partner, trustee, employee or agent of any other foreign or domestic
corporation, partnership, joint venture, trust, employee benefit plan or other
enterprise at the request of the Corporation.  For purposes of this
definition, Indemnitee is considered to be serving an employee benefit plan at
the request of the Corporation if Indemnitee’s duties to the Corporation also
impose duties on, or otherwise involve services by, Indemnitee to the plan or to
participants in or beneficiaries of the plan.

 

--------------------------------------------------------------------------------


 

(b)           “Disinterested Director” means a director of the Corporation who
is not and was not a party to the Proceeding for which indemnification is sought
by Indemnitee.

 

(c)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.

 

(d)           “Expenses” include all direct and indirect costs, fees and
expenses of any type or nature whatsoever, including, without limitation, all
attorneys’ fees and costs, retainers, court costs, transcript costs, fees of
experts, witness fees, travel expenses, fees of private investigators and
professional advisors, duplicating costs, printing and binding costs, telephone
charges, postage, delivery service fees, fax transmission charges, secretarial
services and all other disbursements, obligations or expenses in connection with
prosecuting, defending, preparing to prosecute or defend, investigating, being
or preparing to be a witness in, settlement or appeal of, or otherwise
participating in, a Proceeding, including reasonable compensation for time spent
by Indemnitee for which Indemnitee is not otherwise compensated by the
Corporation or any third party.  “Expenses” also include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the principal, premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. 
“Expenses,” however, do not include amounts paid in settlement by Indemnitee or
the amount of judgments or fines against Indemnitee.

 

(e)           References to “fines” include any excise tax assessed with respect
to any employee benefit plan.

 

(f)            “Independent Counsel” means a law firm, or a member of a law
firm, that has significant experience in matters of corporation law and neither
presently is, nor in the past five years has been, retained to represent:
(i) the Corporation or Indemnitee, or any party adverse to the Corporation or
Indemnitee, in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. 
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement.

 

(g)           “Proceeding” includes any threatened, pending or completed action,
suit, or proceeding, whether brought in the right of the Corporation or
otherwise, whether of a civil, criminal, administrative or investigative nature
and whether formal or informal, in which Indemnitee is made a party by reason of
the fact that Indemnitee is or was serving in a Covered Capacity or by reason of
any action taken (or failure to act) by Indemnitee or of any action (or failure
to act) on Indemnitee’s part while serving in a Covered Capacity.

 

(h)           “South Carolina Court” means a Circuit Court of the State of South
Carolina.

 

(i)            In connection with any merger or consolidation, references to
“the Corporation” include not only the resulting or surviving corporation but
also any constituent corporation or any constituent of a constituent
corporation, which, if its separate existence had

 

2

--------------------------------------------------------------------------------


 

continued, would have had power and authority to indemnify its directors or
officers and employees or agents.  The intent of this provision is that a person
who is or was an officer of such constituent corporation after the date hereof
or is or was serving at the request of such constituent corporation as a
director, officer, partner, trustee, employee or agent of any other foreign or
domestic corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise after the date hereof, shall stand in the same position
under this Agreement with respect to the resulting or surviving corporation as
the person would have under this Agreement with respect to such constituent
corporation if its separate existence had continued.

 

3.             Indemnification.

 

(a)           The Corporation shall indemnify Indemnitee to the fullest extent
permitted by applicable law in accordance with the provisions of this
Section 3(a) when Indemnitee is made a party to any Proceeding (other than a
Proceeding by or in the right of the Corporation).  Pursuant to this
Section 3(a), Indemnitee shall be indemnified against all Expenses, judgments,
liabilities, fines, penalties and amounts paid in settlement (including all
interest, assessments and other charges paid or payable in connection with or in
respect of such Expenses, judgments, fines, penalties and amounts paid in
settlement) actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with such Proceeding or any claim, issue or matter therein,
if, and only if, Indemnitee’s conduct was in good faith and Indemnitee
reasonably believed (a) in the case of conduct in Indemnitee’s capacity as a
director, officer, employee or agent of the Corporation, that Indemnitee’s
conduct was in the Corporation’s best interest, or (b) in all other cases, that
Indemnitee’s conduct was at least not opposed to the Corporation’s best
interest; and provided, further, that in the case of any criminal
Proceeding, Indemnitee had no reasonable cause to believe that Indemnitee’s
conduct was unlawful.  Indemnitee’s conduct with respect to an employee benefit
plan for a purpose that Indemnitee reasonably believed to be in the interests of
the participants in and beneficiaries of the plan is conduct that satisfies the
requirement of clause (b) of the immediately preceding sentence.

 

(b)           The Corporation shall indemnify Indemnitee to the fullest extent
permitted by applicable law in accordance with the provisions of this
Section 3(b) when Indemnitee is made a party to any Proceeding by or in the
right of the Corporation to procure a judgment in its favor.  Pursuant to this
Section 3(b), Indemnitee shall be indemnified against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein, if, and only
if, Indemnitee’s conduct was in good faith and Indemnitee reasonably believed
(a) in the case of conduct in Indemnitee’s capacity as a director, officer,
employee or agent of the Corporation, that Indemnitee’s conduct was in the
Corporation’s best interest, or (b) in all other cases, that Indemnitee’s
conduct was at least not opposed to the Corporation’s best interest; and
provided, further, that in the case of any criminal Proceeding, Indemnitee had
no reasonable cause to believe that Indemnitee’s conduct was unlawful. 
Indemnitee’s conduct with respect to an employee benefit plan for a purpose that
Indemnitee reasonably believed to be in the interests of the participants in and
beneficiaries of the plan is conduct that satisfies the requirement of clause
(b) of the immediately preceding sentence.  No indemnification for Expenses
shall be made under this Section 3(b) in respect of any claim, issue or matter
as to which Indemnitee shall have been finally adjudged by a court to be liable
to the Corporation, unless and only to the extent that the court in which the
Proceeding was brought or the South Carolina Court shall determine upon
application that, despite the

 

3

--------------------------------------------------------------------------------


 

adjudication of liability but in view of all the circumstances of the
case, Indemnitee is fairly and reasonably entitled to indemnification.

 

(c)           Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is wholly successful, on the merits or otherwise, in the
defense of any Proceeding to which Indemnitee is a party because Indemnitee is
or was serving in a Covered Capacity, the Corporation shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee in
connection therewith.

 

(d)           Notwithstanding any other provision of this Agreement, to the
extent that Indemnitee is, by reason of Indemnitee’s Covered Capacity, a witness
in any Proceeding to which Indemnitee is not a party, Indemnitee shall be
indemnified against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee’s behalf in connection therewith.

 

4.             Exclusions.  Notwithstanding any other provision in this
Agreement, the Corporation shall not be obligated under this Agreement to make
any indemnification in connection with any claim made against Indemnitee:

 

(a)           in connection with any Proceeding charging improper personal
benefit to Indemnitee, whether or not involving action in Indemnitee’s Covered
Capacity, in which Indemnitee is adjudged liable on the basis that personal
benefit was improperly received by Indemnitee;

 

(b)           for which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision or agreement
(other than this Agreement), either by the Corporation or otherwise, except with
respect to any excess beyond the amount actually received under any insurance
policy, contract, agreement, other indemnity provision or otherwise;

 

(c)           for an accounting of profits made from the purchase and sale (or
sale and purchase) by Indemnitee of securities of the Corporation within the
meaning of Section 16(b) of the Exchange Act or similar provisions of state
statutory law or common law; or

 

(d)           in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, and not brought by way of defense, including any
Proceeding (or any part of any Proceeding) initiated by Indemnitee against the
Corporation or its directors, officers, employees or other indemnitees, unless
(i) the Board of Directors of the Corporation authorized the Proceeding (or any
part of any Proceeding) prior to its initiation or (ii) the Corporation
otherwise provides such indemnification in its sole discretion, if permitted by
applicable law.

 

In no event shall the Corporation be obligated to indemnify Indemnitee pursuant
to this Agreement to the extent such indemnification is prohibited by applicable
law.

 

5.             Advancement of Expenses; Defense of Claim.

 

(a)           Notwithstanding any provision of this Agreement to the contrary,
and to the fullest extent permitted by applicable law, the Corporation shall pay
for or reimburse to Indemnitee the reasonable Expenses incurred by Indemnitee in
connection with any Proceeding

 

4

--------------------------------------------------------------------------------


 

in advance of the final disposition of the Proceeding.  To request such an
advance payment or reimbursement, Indemnitee must submit to the Corporation a
written statement in a form reasonably acceptable to the Corporation that
(i) sets forth in reasonable detail the Expenses to be advanced, (ii) contains a
written affirmation of Indemnitee’s good-faith belief that Indemnitee has met
the standard of conduct described in Section 33-8-510 of the 1976 Code of Laws
of South Carolina, as amended, or any successor provision of applicable law, and
(iii) is accompanied by an undertaking substantially in the form of Exhibit A
hereto providing that Indemnitee undertakes to repay the advance to the extent
that it is ultimately determined that Indemnitee did not meet the standard of
conduct.  All advances shall be unsecured and interest free and shall be made
without regard to Indemnitee’s ability to repay the Expenses.  Authorization of
advancement of expenses shall be made using the procedures set forth in
Section 7.

 

(b)           Section 5(a) shall not apply to any claim made by Indemnitee for
which indemnification is excluded pursuant to Section 4.

 

(c)           The Corporation shall be entitled to participate at its own
expense in the defense of any Proceeding to which Indemnitee is a party.

 

6.             Procedure For Notification And Application For Indemnification.

 

(a)           Indemnitee agrees to notify promptly the Corporation in writing
upon being served with any summons, citation, subpoena, complaint, indictment,
or document relating to any Proceeding or matter which may be subject to
indemnification or advancement of Expenses covered hereunder. 
Additionally, Indemnitee will, to the extent reasonably feasible, keep the
Corporation generally informed of and consult with the Corporation with respect
to, the status and defense of any such Proceeding or matter; provided, however,
that this sentence shall not apply in the event of a Proceeding initiated by
Indemnitee to enforce the provisions of this Agreement.  The failure of
Indemnitee to so notify or keep the Corporation generally informed and to
consult with the Corporation shall not relieve the Corporation of any obligation
which it may have to Indemnitee under this Agreement.

 

(b)           Indemnitee may deliver to the Corporation a written application to
indemnify Indemnitee in accordance with this Agreement.  The General Counsel of
the Corporation (or in the absence of the General Counsel, the Corporate
Secretary of the Corporation) shall, promptly upon receipt of such a request for
indemnification, advise the Board in writing that Indemnitee has requested
indemnification.  Such application(s) may be delivered from time to time and at
such time(s) as Indemnitee deems appropriate in Indemnitee’s sole discretion.

 

7.             Procedure Upon Application For Indemnification Or Advancement Of
Expenses.

 

(a)           Upon delivery of the written application by Indemnitee for
indemnification pursuant to Section 6(b) or for advancement of expenses pursuant
to Section 5(a), a determination, if required by applicable law, (y) that
Indemnitee has met the applicable standard of conduct to permit indemnification,
in the case of an application for indemnification, or (z) that the facts then
known to those making the determination would not

 

5

--------------------------------------------------------------------------------


 

preclude indemnification, in the case of an application for advancement of
expenses, shall be made in the specific case by one of the following methods,
which shall be at the election of Indemnitee: (i) by a majority vote of a quorum
consisting of Disinterested Directors, or if a quorum consisting of
Disinterested Directors cannot be obtained, by majority vote of a committee duly
designated by the Board (in which designation directors who are not
Disinterested Directors may participate) consisting solely of two or more
Disinterested Directors or (ii) by Independent Counsel in a written opinion to
the Board, a copy of which shall be delivered to Indemnitee.  If it is
determined that Indemnitee has met the applicable standard of conduct, then
indemnification of Indemnitee shall be authorized, to the fullest extent
permitted by law, in the same manner as the determination of the permissibility
of indemnification was made, except that if the determination was made by
Independent Counsel, the authorization of indemnification and evaluation as to
reasonableness of expenses must be made by those entitled to select the
Independent Counsel pursuant to Section 7(b).  Indemnitee shall reasonably
cooperate with the person, persons or entity making such determination with
respect to Indemnitee’s entitlement to indemnification, including providing to
such person, persons or entity upon reasonable advance request any documentation
or information which is not privileged or otherwise protected from disclosure
and which is reasonably available to Indemnitee and reasonably necessary to such
determination.  Any costs or Expenses (including attorneys’ fees and
disbursements) incurred by Indemnitee in so cooperating with the person, persons
or entity making such determination shall be borne by the Corporation
(irrespective of the determination as to Indemnitee’s entitlement to
indemnification).  All determinations and authorizations contemplated by this
Section 7(a) with respect to an application for indemnification shall be made
within 30 days following the delivery of the application, and payment of all
authorized amounts shall be made within 10 days following authorization.  The
Corporation will promptly advise Indemnitee in writing with respect to any
determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied.

 

(b)           In the event the determination of the permissibility of
indemnification is to be made by Independent Counsel pursuant to Section 7(a),
the Independent Counsel shall be selected (i) by a majority vote of a quorum
consisting of Disinterested Directors, (ii) if a quorum consisting of
Disinterested Directors cannot be obtained, by majority vote of a committee duly
designated by the Board (in which designation directors who are not
Disinterested Directors may participate) consisting solely of two or more
Disinterested Directors or (iii) if a quorum of the Board cannot be obtained
under (i) and a committee cannot be designated under subdivision (ii), by
majority vote of the full Board (in which selection directors who are parties
may participate).

 

(c)           If the Corporation disputes a portion of the amounts for which
indemnification is requested, the undisputed portion shall be paid and only the
disputed portion withheld pending resolution of the disputes.

 

6

--------------------------------------------------------------------------------


 

8.             Termination of Proceedings.  The termination of any Proceeding or
of any claim, issue or matter therein, by judgment, order, settlement or
conviction, or upon a plea of nolo contendere or its equivalent, shall not of
itself adversely affect the right of Indemnitee to indemnification or be
determinative that Indemnitee did not meet the requisite standard of conduct to
permit indemnification pursuant to this Agreement.

 

9.             Nonexclusivity; Survival of Rights; Insurance; Subrogation.

 

(a)           The rights of Indemnitee as provided by this Agreement (i) shall
not be deemed exclusive of any other rights to which Indemnitee may at any time
be entitled under applicable law, the Corporation’s articles of incorporation or
bylaws, any agreement, a vote of shareholders, a resolution of directors or
otherwise and (ii) shall be enforced and this Agreement shall be interpreted
independently of and without reference to or limitation or constraint (whether
procedural, substantive or otherwise) by any other such rights to which
Indemnitee may at any time be entitled.  No amendment or alteration of this
Agreement or of any provision hereof shall limit or restrict any right of
Indemnitee under this Agreement in respect of any action taken or omitted by
such Indemnitee in Indemnitee’s Covered Capacity prior to such amendment or
alteration.  To the extent that a change in applicable law, whether by statute
or judicial decision, permits greater indemnification or advancement rights than
would be afforded currently under the Corporation’s articles of incorporation or
bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change.  To the extent that a change in South Carolina law, whether by
statute or judicial decision, narrows or limits indemnification or advancement
of Expenses so that they are less than are afforded currently under the
Corporation’s articles of incorporation or bylaws and this Agreement, it is the
intent of the parties hereto that such change, except to the extent required by
applicable law, shall have no effect on this Agreement or the parties’ rights
and obligations hereunder.  No right or remedy herein conferred is intended to
be exclusive of any other right or remedy, and every other right and remedy
shall be cumulative and in addition to every other right and remedy given
hereunder or under now or hereafter existing at law, in equity or otherwise. 
The assertion or employment of any right or remedy hereunder or otherwise, shall
not prevent the concurrent assertion or employment of any other right or remedy.

 

(b)           The purchasing or and maintaining of insurance or the furnishing
of similar protection or the making of other arrangements including, but not
limited to, providing a trust fund, letter of credit, or surety bond on behalf
of Indemnitee against any liability in a Covered Capacity whether or not the
Corporation would have the power to indemnify Indemnitee against such liability
under the provisions of this Agreement, shall not in any way limit or affect the
rights and obligations of the Corporation or of Indemnitee under this Agreement
except as expressly provided herein, and the execution and delivery of this
Agreement by the Corporation and Indemnitee shall not in any way limit or affect
the rights and obligations of the Corporation or the other party or parties
thereto under any such arrangement.

 

(c)           To the extent that the Corporation maintains an insurance policy
or policies providing liability insurance for directors, officers, partners,
trustees, employees or agents of the Corporation or any other foreign or
domestic corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise which such person serves at the request of the
Corporation, Indemnitee shall be covered by such policy or policies in
accordance with its

 

7

--------------------------------------------------------------------------------


 

or their terms to the maximum extent of the coverage available for any such
director, officer, partner, trustee, employee or agent under such policy or
policies.  If, at the time the Corporation receives notice from any source of a
Proceeding as to which Indemnitee is a party or a participant (as a witness or
otherwise), the Corporation has director and officer liability insurance in
effect, the Corporation shall give prompt notice of such Proceeding to the
insurers in accordance with the procedures set forth in the respective
policies.  The Corporation shall thereafter take all necessary or desirable
action to cause such insurers to pay, on behalf of Indemnitee, all amounts
payable as a result of such Proceeding in accordance with the terms of such
policies.

 

(d)           In the event of any payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of Indemnitee, who shall execute all papers required and take all
action necessary to secure such rights, including execution of such documents as
are necessary to enable the Corporation to bring suit to enforce such rights.

 

(e)           The Corporation’s obligation to indemnify or advance Expenses
hereunder to Indemnitee who is or was serving at the request of the Corporation
as a director, officer, partner, trustee, employee or agent of any other foreign
or domestic corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise shall be reduced by any amount Indemnitee has actually
received as indemnification payments or advancement of expenses from such other
foreign or domestic corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise.  Notwithstanding any other provision of this
Agreement to the contrary, (i) Indemnitee shall have no obligation to reduce,
offset, allocate, pursue or apportion any indemnification, advancement or
insurance coverage among multiple parties possessing such duties to Indemnitee
prior to the Corporation’s satisfaction and performance of all its obligations
under this Agreement, and (ii) the Corporation shall perform fully its
obligations under this Agreement without regard to whether Indemnitee holds, may
pursue or has pursued any indemnification, advancement or insurance coverage
rights against any person or entity other than the Corporation.

 

10.          Duration of Agreement.  All agreements and obligations of the
Corporation contained herein shall continue during the period Indemnitee serves
in a Covered Capacity continue and survive thereafter, regardless of the
termination of Indemnitee’s service in a Covered Capacity, so long as Indemnitee
shall be subject to any possible Proceeding (including any rights of appeal
thereto and any Proceeding commenced by Indemnitee to enforce the provisions of
this Agreement) by reason of serving in a Covered Capacity, whether or not
Indemnitee is acting in any Covered Capacity at the time any liability or
expense is incurred for which other rights exist under this Agreement.

 

11.          Severability.  If any provision or provisions of this Agreement
shall be held to be invalid, illegal or unenforceable for any reason whatsoever:
(a) the validity, legality and enforceability of the remaining provisions of
this Agreement (including, without limitation, each portion of any Section,
paragraph or sentence of this Agreement containing any such provision held to be
invalid, illegal or unenforceable, that is not itself invalid, illegal or
unenforceable) shall not in any way be affected or impaired thereby and shall
remain enforceable to the fullest extent permitted by law; (b) such provision or
provisions shall be deemed reformed to the extent

 

8

--------------------------------------------------------------------------------


 

necessary to conform to applicable law and to give the maximum effect to the
intent of the parties hereto; and (c) to the fullest extent possible, the
provisions of this Agreement (including, without limitation, each portion of any
Section, paragraph or sentence of this Agreement containing any such provision
held to be invalid, illegal or unenforceable, that is not itself invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested thereby.

 

12.          Enforcement and Binding Effect.

 

(a)           The Corporation expressly confirms and agrees that it has entered
into this Agreement and assumed the obligations imposed on it hereby in order to
encourage Indemnitee to continue to serve as a director and/or officer of the
Corporation and/or one or more of the Corporation’s subsidiaries, and the
Corporation acknowledges that Indemnitee is relying upon this Agreement in so
serving.

 

(b)           Subject to Section 9(a), this Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes all prior agreements and understandings, oral, written and
implied, between the parties hereto with respect to the subject matter hereof.

 

(c)           The rights to be indemnified and to receive advancement of
Expenses provided by or granted Indemnitee pursuant to this Agreement shall
apply to Indemnitee’s service in a Covered Capacity prior to the date of this
Agreement.

 

(d)           The rights to indemnification and advancement of Expenses provided
by or granted pursuant to this Agreement (i) shall be binding upon, be
enforceable by, and inure to the benefit of the parties hereto and their
respective successors and assigns, including any direct or indirect successor by
purchase, merger, consolidation, reorganization or otherwise to all or
substantially all of the business or assets of the Corporation (and such
successor will thereafter be deemed the “Corporation” for purposes of this
Agreement); (ii) shall continue as to an Indemnitee who has ceased to serve in a
Covered Capacity; and (iii) shall be enforceable by and inure to the benefit of
Indemnitee and Indemnitee’s spouse, assigns, estate, heirs, devisees, executors
and administrators and other legal representatives.

 

(e)           The Corporation shall require and cause any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all, substantially all or a substantial part, of the business
and/or assets of the Corporation, by written agreement in the form and substance
reasonably satisfactory to Indemnitee and Indemnitee’s counsel, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent the Corporation would be required to perform if no such succession had
taken place.

 

(f)            The Corporation and Indemnitee agree herein that a monetary
remedy for breach of this Agreement, at some later date, may be inadequate,
impracticable and difficult of proof, and further agree that such breach may
cause Indemnitee irreparable harm.  Accordingly, the parties hereto agree that
Indemnitee may enforce this Agreement by seeking, among other things, injunctive
relief and/or specific performance hereof, without any necessity of showing
actual damage or irreparable harm and that by seeking injunctive relief and/or
specific

 

9

--------------------------------------------------------------------------------


 

performance, Indemnitee shall not be precluded from seeking or obtaining any
other relief to which Indemnitee may be entitled.  The Corporation and
Indemnitee further agree that Indemnitee shall be entitled to such specific
performance and injunctive relief, including temporary restraining orders,
preliminary injunctions and permanent injunctions, without the necessity of
posting bonds or other undertaking in connection therewith.  The Corporation
acknowledges that in the absence of a waiver, a bond or undertaking may be
required of Indemnitee by the South Carolina Court, and the Corporation hereby
waives any such requirement of such a bond or undertaking.

 

13.          Modification and Waiver.  No supplement, modification or amendment
of this Agreement shall be binding unless executed in writing by the parties
hereto.  No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions of this Agreement nor shall
any waiver constitute a continuing waiver.

 

14.          Notices.  All notices, requests, demands and other communications
under this Agreement shall be in writing and shall be deemed to have been duly
given (a) if delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed; or (b) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:

 

(a)           If to Indemnitee, at the address indicated on the signature
page of this Agreement, or such other address as Indemnitee shall provide in
writing to the Corporation.

 

(b)           If to the Corporation to:

 

SCANA Corporation
MC D-308
220 Operations Way
Cayce, SC  29033
Attention: General Counsel

 

or to any other address as may have been furnished to Indemnitee in writing by
the Corporation.

 

15.          Applicable Law And Consent To Jurisdiction.  This Agreement and the
legal relations among the parties shall be governed by, and construed and
enforced in accordance with, the laws of the State of South Carolina, without
regard to its conflict of laws rules.  THE CORPORATION AND INDEMNITEE HEREBY
IRREVOCABLY AND UNCONDITIONALLY: (A) AGREE THAT ANY ACTION OR PROCEEDING ARISING
OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT ONLY IN THE SOUTH
CAROLINA COURT AND NOT IN ANY OTHER STATE OR FEDERAL COURT IN THE UNITED STATES
OF AMERICA OR ANY COURT IN ANY OTHER COUNTRY; (B) CONSENT TO SUBMIT TO THE
EXCLUSIVE JURISDICTION OF THE SOUTH CAROLINA COURT FOR PURPOSES OF ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT; (C) WAIVE ANY
OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE SOUTH
CAROLINA COURT; AND (D) WAIVE, AND AGREE NOT TO PLEAD OR TO MAKE, ANY CLAIM THAT
ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE SOUTH CAROLINA COURT HAS BEEN
BROUGHT IN AN IMPROPER OR

 

10

--------------------------------------------------------------------------------


 

INCONVENIENT FORUM, OR IS SUBJECT (IN WHOLE OR IN PART) TO A JURY TRIAL.

 

16.          Identical Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement. 
Only one such counterpart signed by the party against whom enforceability is
sought needs to be produced to evidence the existence of this Agreement.

 

17.          Period Of Limitations.  No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Corporation against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Corporation shall
be extinguished and deemed released unless asserted by the timely filing of a
legal action within such two-year period; provided, however, that if any shorter
period of limitations is otherwise applicable to any such cause of action such
shorter period shall govern.

 

18.          Additional Acts.  If for the validation of any of the provisions in
this Agreement any act, resolution, approval or other procedure is required, the
Corporation undertakes to cause such act, resolution, approval or other
procedure to be affected or adopted in a manner that will enable the Corporation
to fulfill its obligations under this Agreement.

 

19.          Headings.  The headings of the sections of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

The Corporation:

SCANA CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

Title:

 

 

 

 

 

Indemnitee:

 

 

 

 

 

Printed Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12

--------------------------------------------------------------------------------


 

Exhibit A

 

UNDERTAKING

 

Reference is made to that certain Indemnification Agreement between SCANA
Corporation, a South Carolina corporation (the “Corporation”), and Indemnitee
dated as of ________, 20___ (the “Indemnification Agreement”).

 

In regard to any advancements made by the Corporation to Indemnitee pursuant to
the terms of the Indemnification Agreement, Indemnitee hereby undertakes and
agrees to repay to the Corporation any and all amounts so paid promptly and in
any event within thirty (30) days after the disposition, including exhaustion of
all appeals therefrom, of any litigation or threatened litigation on account of
which advancements were made if it is determined that Indemnitee did not meet
the standard of conduct described in Section 33-8-510 of the 1976 Code of Laws
of South Carolina, as amended, or any successor provision of applicable law.

 

 

Indemnitee:

 

 

 

 

 

Printed Name:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A-1

--------------------------------------------------------------------------------